Name: Commission Regulation (EEC) No 4153/87 of 23 December 1987 partially suspending customs duties until 31 October 1988 on table olives imported from Spain into the community as constituted on 31 December 1985
 Type: Regulation
 Subject Matter: Europe;  tariff policy
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 392/ 17 COMMISSION REGULATION (EEC) No 4153/87 of 23 December 1987 partially suspending customs duties until 31 October 1988 on table olives imported from Spain into the Community as constituted on 31 December 1985 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 75 point 4 thereof, Whereas table olives imported into the Community as constituted on 31 December 1985 from certain third countries are exempted from customs duty; whereas changes in Spanish tax ar ­ rangements following accession may create difficulties in disposing of their production of table olives by exportation ; whereas , to remedy the situation, the customs duties on table olives from Spain should be partially suspended for a limited period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 The customs duties , pursuant to Article 75 ( 1 ) of the Act of Accession, on imports of the following products from Spain into the Community as constituted on 31 December 1985 shall be reduced by 50 % until 31 October 1988 . CN code Description 0709 0709 90 0709 90 31 0710 0710 80 0710 80 10 0711 0711 20 0711 20 10 0712 0712 90 ex 0712 90 90 2001 2001 90 ex 2001 90 90 Other vegetables, fresh or chilled :  Other :  Olives : - For use other than the production of oil (') Vegetables (uncooked or cooked by steaming or boiling in water), frozen :  Other vegetables :  Olives Vegetables provisionally preserved (for example, by sulphur dioxide gas , in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption :  Olives :  For use other than the production of oil (') Dried vegetables , whole, cut, sliced , broken or in powder, but not further prepared :  Other vegetables ; mixtures of vegetables :   Other :  Olives Vegetables , fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid :  Other :  Other :  Olives No L 392/ 18 Official Journal of the European Communities 31 . 12 . 87 CN code Description 2004 Other vegetables prepared or preserved other wise than by vinegar or acetic acid , frozen : 2004 90  Other vegetables and mixtures of vegetables : ex 2004 90 30  Sauerkraut, capers and olives :  Olives 2005 Other vegetables prepared or preserved or preserved otherwise than by vinegar or acetic acid , not frozen : 2005 70 00  Olives (') Entry under this subheading is subject to conditions laid down in the Community provisions adopted in this area . Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1987 . For the Commission Frans ANDRIESSEN Vice-President